 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PHILLIP RICKER,                                     Case No.: 19-cv-807-DMS-LL
12                                      Plaintiff,
                                                         ORDER (1) ADOPTING REPORT
13   v.                                                  AND RECOMMENDATION AND (2)
                                                         DENYING DEFENDANTS’ MOTION
14   CORRECTIONAL OFFICER SALAS, et
                                                         TO DISMISS
     al.,
15
                                      Defendant.
16
17
           On May 1, 2019, Plaintiff Phillip Ricker, a state prisoner proceeding pro se, filed a
18
     Complaint under (1) Cal. Gov. Code § 844.6(d); (2) the Eighth and Fourteenth
19
     Amendments to the United States Constitution; and (3) the Civil Rights Act, 42 U.S.C. §
20
     1983; (4) , Cal. Gov. Code § 844.6(d). Plaintiff alleges his rights were violated while he
21
     was housed at Richard J. Donovan Correctional Facility.
22
           On September 23, 2019, Defendants filed a motion to dismiss. On October 25, 2019,
23
     the parties filed a joint motion to amend Plaintiff’s complaint. The Court granted the joint
24
     motion and allowed for amended pleading.
25
           On November 13, 2019, Magistrate Judge Linda Lopez issued a Report and
26
     Recommendation ("R&R") on the motion to dismiss, recommending that it be denied as
27
     moot given the Order allowing for amended pleading.
28

                                                     1
                                                                                  19-cv-807-DMS-LL
 1         This Court, having reviewed de novo the Magistrate Judge's R&R, adopts the R&R
 2   in its entirety and denies Defendants’ motion to dismiss.
 3         IT IS SO ORDERED.
 4
 5   Dated: February 3, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                           19-cv-807-DMS-LL
